DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 5, there is no period at the end of the claim.  It is not clear if claim 5 is completed or missing limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ootsuka et al. US 10,714,806.
1.	A directional coupler (Fig. 1; 1; 1A, etc.) comprising: a first layer (Fig. 6C item 53) configured to include at least one conductive portion (531); a second layer (Fig. 6D item 54) disposed adjacent to the first layer in a first direction (vertical and/or downward) and configured to include at least one conductive plate (541) that overlaps the at least one conductive portion of the first layer; a third layer (Fig. 7B item 56, or Fig. 7C item 57; or Fig. 9B item 64) disposed adjacent to the second layer in the first direction and configured to include at least one RF signal transmission line (Fig. 7B item 563, or Fig. 7C item 573; or Fig. 9B item 641); a fourth layer (Fig. 9A item 63, or Fig. 7B item 56; or Fig. 9D item 66) disposed adjacent to the third layer in the first direction and configured to include a conductive line (Fig. 9A item 631 or Fig. 7B item 561; or Fig. 9D item 661) that is wound with at least one turn; and at least one conductive via (Fig. 6D to Fig. 9D; 54T2 to 62T1 to the line 631 and/or further to 65T1 to line 661) configured to electrically connect the at least one conductive plate (541) of the second layer and the conductive line (631, 661) of the fourth layer which is wound with at least one turn, wherein the first layer, the second layer, the third layer, and the fourth layer are configured to form at least a part of a printed circuit board (the stack 50, i.e. the board of the coupler).
	Note that due to the broadest reasonable interpretation and openness of the claim language, various mappings can be made.  For quick reference, the following table lists some non-limiting mapping examples.

 
first layer
second layer
third layer
fourth layer
RF trans line
line with turn
ex. 1
53
54
56
63
563
631
ex. 2
53
54
64
63
641
631
ex. 3
53
54
64
66
641
661
ex. 4
53
54
57
56
573
561


2.	The directional coupler of claim 1, further comprising a spacer layer (55) disposed between the second layer and the third layer and configured to include at least one opening (note the square opening for the circle via, e.g. 55T2).
3.	The directional coupler of claim 2, wherein a plurality of spacer layers (55, 57, etc.) including the spacer layer is disposed between the second layer and the third layer (see also ex. 2 and ex. 3 of the mapping table).
5.	The directional coupler of claim 1, further comprising a fifth layer (e.g. item 64; item 58) configured having conductive lines that (642; 581) are electrically connected to the conductive line (631; 561) formed at the fourth layer (see also ex. 1 and ex. 4 of above mapping table).
7.	The directional coupler of claim 1, wherein the conductive via (54T2 to 631) is formed to pass through the second layer, the third layer, and the fourth layer and is electrically disconnected from the RF signal transmission line (563) of the third layer (see also ex. 1 of the above mapping table).
9.	The directional coupler of claim 1, wherein the conductive plate of the second layer is formed as a conductive plate having a specified area to realize a capacitor, and the conductive line of the fourth layer is wound with the number of specified turns to realize an inductor (it is inherent in the semiconductor art that area of the plate affect capacitance and the turns & length of wounding affect inductance, thus they affect the capacitor and inductor; see also Col. 10 lines 51-53, Col. 11 lines 37-38, etc. on capacitor and inductor).
10.	The directional coupler of claim 1, wherein, when the directional coupler corresponds to a bi-directional coupler (title; abstract; symmetry of coupler in Fig. 1), at least some of the components included in the bi-directional coupler may be formed symmetrically with respect to a virtual line drawn in one direction on some of the layers (some components symmetric in Figs. 7C,D, 9B, etc.).
11.	The directional coupler of claim 1, wherein: the conductive plate of the second layer includes a first conductive plate (541) having a specified area to realize a first capacitor, and a second conductive plate (542) having a specified area to realize a second capacitor; and the conductive lines of the fourth layer include a first inductor part (561; 631) that is wound with the number of specified turns and a second inductor part (562, 632) that is wound with the number of specified turns (see also ex. 1, ex. 4 of the above mapping table).
12.	The directional coupler of claim 1, wherein: a first end of the RF signal transmission line (641) of the third layer forms an RF input port, and a second end of the RF signal transmission line of the third layer forms an RF output port (Col. 12 lines 23-29; terminals 11, 12); and at least one end of the conductive line of the fourth layer forms at least one of at least one terminal port or at least one coupling port (Col. 12 lines 45-50; terminal 13; see also ex. 3 of the above mapping table).
13.	The directional coupler of claim 12, wherein at least one passive element (e.g. Fig. 1; resistor 15A) is additionally connected to at least one of the at least one terminal port and the at least one coupling port.
14.	An electronic device (Fig. 2) comprising: at least one board (e.g. the stack 50 of the coupler 1, 1A); at least one antenna (4); a transceiver; a directional coupler (1; 1A) configured to extract at least some of signals output from the at least one antenna and to transmit a coupling signal to the transceiver; a processor; and a memory operatively connected to the processor (e.g. circuit 3, wireless communication apparatus, cellular phone, Col. 1 lines 9-14; note that processor and memory are generic elements with no particular connection to the rest of the claim, e.g. the coupler used in a cellular phone would meet the limitation), wherein the directional coupler includes: a first layer that includes at least one conductive portion; a second layer that is disposed adjacent to the first layer in a first direction and includes at least one conductive plate that at least partly overlaps the at least one conductive portion of the first layer; a third layer that is disposed adjacent to the second layer in the first direction and includes at least one RF signal transmission line; a fourth layer that is disposed adjacent to the third layer in the first direction and includes a conductive line that is wound with at least one turn; and at least one conductive via configured to electrically connect the at least one conductive plate of the second layer and the conductive line of the fourth layer which is wound with at least one turn, and wherein the first layer, the second layer, the third layer, and the fourth layer are configured to form at least a part of the at least one board (see the similar rejections/mappings to claim 1 above).
15.	The electronic device of claim 14, further comprising a spacer layer (55) disposed between the second layer and the third layer and configured to include at least one opening (note the square opening for the circle via, e.g. 55T2).

16.	The electronic device of claim 14, wherein at least some of the second layer, the third layer, and the fourth layer are formed symmetrically with respect to a virtual line drawn in one direction (see Figs. 6A-9D).
17.	The electronic device of claim 14, wherein: the conductive plate of the second layer includes a first conductive plate (541) having a specified first area, and a second conductive plate (542) having a specified second area; and the conductive line of the fourth layer includes a first inductor part (561; 631) that is wound with the number of specified first turns and a second inductor part (562, 632) that is wound with the number of specified second turns (see also ex. 1, ex. 4 of the above mapping table).
18.	The electronic device of claim 15, wherein: a first end of the RF signal transmission line (641) of the third layer forms an RF input port, and a second end of the RF signal transmission line of the third layer forms an RF output port (Col. 12 lines 23-29; terminals 11, 12); at least one end of the conductive line of the fourth layer forms at least one of at least one terminal port or at least one coupling port (Col. 12 lines 45-50; terminal 13); and at least one passive element (15A) is additionally connected to at least one of the at least one terminal port and the at least one coupling port.
19.	A printed circuit board (Fig. 1; 1; 1A; stack 50; Figs. 6A-9D, etc.) comprising: a first layer (53) configured to include at least one conductive portion (531); a second layer (54) disposed adjacent to the first layer in a first direction and configured to include at least one conductive plate (541) that at least partly overlaps the at least one conductive portion of the first layer; a third layer (64) disposed adjacent to the second layer in the first direction and configured to include at least one RF signal transmission line (641); a fourth layer (63) disposed adjacent to the third layer in the first direction and configured to include a conductive line (631) that is wound with at least one turn; and at least one conductive via (54T2 to 631) configured to electrically connect the at least one conductive plate of the second layer and the conductive line of the fourth layer which is wound with at least one turn (see also ex. 2 of the above mapping table).
20.	The printed circuit board of claim 19, further comprising a spacer layer (55) disposed between the second layer and the third layer and configured to include at least one opening (note the square opening for the circle via, e.g. 55T2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 10,714,806 in view of Gilbert et al. US 6,686,812.
Ootsuka discloses the invention as discussed above but does not disclose for claim 4: a first ground layer disposed adjacent to the first layer in a second direction that is opposite to the first direction and electrically connected to the first layer; for claim 6: a second ground layer disposed adjacent to the fifth layer in the first direction and electrically connected to the fifth layer; for claim 8: each of the second layer, the third layer, and the fourth layer include an opening; and the openings including a first opening region through which the conductive via passes, and a second opening region that is formed at a position corresponding to at least a part of the conductive plate.
Gilbert discloses a directional coupler (Fig. 4) comprising: layers (the layers of 72, 74) including openings (e.g. openings in layer 113 for the via connections, opening in layer 97 for the coil 98; top (99) and bottom (78) ground plates and ground (93, 97) around components (e.g. 90, 98), and ground connections throughout the layers (all the through holes ground connections of the various layers).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have to have made the coupler with top and bottom grounds, and layers/grounds with openings around components.  The modification would have been obvious because the additionally grounds at top, bottom, around components, would have provided shielding and reduce parasitic coupling as understood in the art and taught by Gilbert (Col. 5 lines 50-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843